Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharu Bey, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice. We have reviewed the record and find no reversible' error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Bey v. Hollenbeck, No. 5:14-hc-02016-FL (E.D.N.C. Feb. 27, 2015). We deny Bey’s motion for bail pending appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the ma*126terials before this court and argument would not aid the decisional process.

AFFIRMED.